DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:	
Authorization for this examiner’s amendment was given in a telephone interview with J. Galen Yu, on 27 October 2021.
•    Claim 1, line 9, after “substrate” insert — a decoupling capacitor structure disposed on the second surface of the substrate, wherein the decoupling capacitor structure comprises a capacitor electrically connected with the semiconductor device—

                                                                      Allowable Subject Matter
3. 	Claims 11-13, 15-17, 21-33 are allowed.
                                                                       Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance:	
5.	Regarding claims 11-13, 15-17, 21-33, the prior art failed to disclose or reasonably suggest a power supply disposed on the second surface of the substrate; and an optical fiber engaged with the transceiver, wherein the power supply is electrically connected to the semiconductor device and the transceiver through the substrate, a decoupling capacitor structure disposed on the second surface of 
The closest prior art of record, (US PG-Pub 20180120525, hereinafter referred to as "Leigh”) alone or in combination does not disclose “an optical fiber engaged with the transceiver, wherein the power supply is electrically connected to the semiconductor device and the transceiver through the substrate, a decoupling capacitor structure disposed on the second surface of the substrate, wherein the decoupling capacitor structure comprises a capacitor electrically connected with the semiconductor device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899